Exhibit 10.5

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF A SUBORDINATION AND
STANDSTILL AGREEMENT DATED OF EVEN DATE HEREWITH BY AND AMONG, AMONG OTHERS,
BORROWER, KEYBANK NATIONAL ASSOCIATION AND LENDER (THE “SUBORDINATION
AGREEMENT”).

CONVERTIBLE PROMISSORY NOTE AND LOAN AGREEMENT

THIS CONVERTIBLE PROMISSORY NOTE AND LOAN AGREEMENT (as the same may from time
to time be amended, restated, modified or otherwise supplemented, this “Note”),
dated as of November 18, 2020 (the “Effective Date”), is executed by CONDOR
HOSPITALITY TRUST, INC., a Maryland corporation (together with its successors
and assigns permitted hereunder, the “Borrower”), in favor of Efanur, S.A., an
Uruguay limited partnership (together with its successors and assigns, the
“Lender”).

ARTICLE 1

PROMISE TO PAY

For value received, Borrower hereby promises to pay to the order of Lender the
principal sum of Two Million Seven Hundred and Seventy-Nine Thousand and Five
Hundred and Fifty-Seven Dollars ($2,779,557),plus any capitalized interest (as
described below) or the unpaid balance of all principal advanced against this
Note, plus any capitalized interest, if that amount is less, together with
interest thereon, each as set forth herein (including, without limitation,
pursuant to Sections 2.1, 2.3 and 2.4 below).

ARTICLE 2

LOAN FACILITY

2.1. Description.

(a) Subject to the other terms and conditions of this Note, Lender hereby agrees
to make available to Borrower on the Effective Date a loan (the “Loan”) in the
original principal amount of Two Million Seven Hundred and Seventy-Nine Thousand
and Five Hundred and Fifty-Seven Dollars ($2,779,557), the proceeds of which are
to be used by Borrower exclusively for the payment on the Effective Date of
outstanding principal and accrued but unpaid interest owing by Borrower to the
Senior Lenders (as defined below) under that certain Credit Agreement dated as
of March 1, 2017 (as the same has been amended, restated, supplemented or
otherwise modified from time to time, the “Senior Loan Agreement”) among KeyBank
National Association, as agent (“KeyBank”), certain lenders parties thereto (the
“Senior Lenders”) and Borrower.

 

1



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions herein, the Loan shall consist of a
single advance to be extended by Lender to or for the benefit of Borrower
hereunder.

(c) This Note shall evidence Borrower’s absolute and unconditional obligation to
repay Lender for the Loan made by Lender, together with interest thereon and
fees hereunder, each as herein provided.

(d) The outstanding principal of the Loan (including capitalized interest),
together with all interest accrued thereon, the Exit Fee (as defined below), the
Make Whole Fee (as defined below) and all other amounts owing hereunder shall be
repaid in full on or before the earliest to occur of (i) the closing of a Rights
Offering (as defined below) or of a Non-Rights Offering Conversion (as defined
below) in the amount equal to the entire outstanding principal balance under
this Note at such time, (ii) the date upon which all amounts hereunder are
declared to be (or which otherwise automatically become) immediately due and
payable on or after the occurrence of an Event of Default (as defined below),
and (iii) January 2, 2023 (the earliest of any such date being the “Maturity
Date”).

2.2. Funding Procedures.

(a) Subject to the terms and conditions of this Note and so long as no Event of
Default has occurred or would result hereunder, Lender shall make the Loan to
Borrower on the Effective Date. For purposes of this Note, the term “Business
Day” means any day except a Saturday, Sunday or other day on which banks in New
York, New York and Ciudad Autónoma de Buenos Aires, Argentina are authorized by
law to close, other than the Jewish holidays listed by Bloomberg under CDR-JW
(including Pesach 1st day, Pesach 2nd day, Pesach 7th day, Pesach 8th day,
Shavuot, Shavuot (yizcor), Rosh Hashanah, Yom Kippur, Sucot, Shemini Atzeret and
Simjat Tora).

(b) The Loan shall be advanced by Lender to Borrower in accordance with
Borrower’s written instructions provided to Lender.

2.3. Interest and Fees.

(a) The Loan shall bear interest on the outstanding principal amount thereof
(including capitalized interest) from the date made until the Loan is paid in
full. Borrower agrees to pay interest on the unpaid principal amount of the Loan
(including capitalized interest) from time to time outstanding hereunder at a
rate of interest per annum equal to ten percent (10.00%) (as such rate may be
modified as set forth herein), compounding annually. Notwithstanding the
foregoing, it is hereby agreed that no interest shall be deemed to have accrued,
or will after the closing of a Rights Offering, accrue, on any principal portion
of the Loan (the “Converted Principal Amount”) which is used by Lender as
consideration for payment by it for Common Stock (as defined below) pursuant to
a Rights Offering in accordance with Section 3.1 below.

(b) If (x) any Event of Default shall occur and be continuing or (y) any amounts
hereunder remain outstanding and unpaid after May 31, 2021, then the rate of
interest applicable to the Loan then outstanding shall be the rate of interest
otherwise accruing pursuant to Section 2.3(a) hereof, plus ten percent (10.00%)
per annum (such aggregate rate being the “Default Rate”), compounding annually.
The Default Rate shall apply, in the case of clause (x) above, from the date of
the Event of Default until the date such Event of Default is waived by Lender in
writing, and in the case of clause (y), from and after May 31, 2021.

 

2



--------------------------------------------------------------------------------

(c) Subject to Section 3.9 below, in the event a Board Decision, as defined and
provided for in Section 3.7 below, shall occur, then the rate of interest
applicable to the Loan then outstanding shall be the rate of interest otherwise
accruing pursuant to Section 2.3(a) hereof, plus fifteen percent (15.00%) per
annum (such aggregate rate (25.00%) being the “Board Decision Rate”),
compounding annually. For the avoidance of doubt, during the time the Board
Decision Rate is applicable, the Default Rate shall not be applicable.

(d) Interest shall be computed for the actual number of days elapsed on the
basis of a year consisting of three hundred sixty five (365) days, including the
date the Loan is made and excluding the date the Loan or any portion thereof is
paid or prepaid.

(e) All contractual rates of interest chargeable on the Loan shall continue to
accrue and be paid even after default, maturity, acceleration, judgment,
bankruptcy, insolvency proceedings of any kind or the happening of any event or
occurrence similar or dissimilar.

(f) Borrower hereby agrees to pay Lender an up-front fee (the “Up-Front Fee”)
equal to Thirteen Thousand and Eight Hundred and Ninety-Eight Dollars ($13,898).
Such fee shall be fully earned and due and payable on the Effective Date (and
may be deducted by Lender directly from the Loan advance without reducing the
principal amount of the Loan).

(g) Borrower hereby agrees to pay Lender an exit fee (the “Exit Fee”) equal to
(x) two percent (2.00%) of (y) the original principal amount of the Loan
($2,779,557), minus the Converted Principal Amount, if any. Such fee shall be
fully earned and due and payable upon the earlier of (i) the Maturity Date and
(ii) the repayment or prepayment in full of the entire outstanding principal
balance of the Loan (including pursuant to a Conversion (as defined herein)). If
Lender decides to not participate in any Rights Offering Conversion (as defined
herein) which has been approved by Borrower’s shareholders and board of
directors (and such approval has not thereafter been rescinded, terminated or
revoked, including pursuant to a Board Decision), then the Exit Fee shall not be
earned or due and payable.

2.4. Payments.

(a) All accrued interest on the Loan shall be due and payable by Borrower in
arrears (i) on the Maturity Date and (ii) upon any payment or prepayment of the
outstanding principal balance of the Loan. After the Maturity Date, interest
shall be payable on demand. In addition, all accrued but unpaid interest shall
be capitalized (paid in kind and added to the principal balance hereof) on each
annual anniversary of the date hereof until paid in full.

(b) The entire outstanding principal balance of the Loan (including capitalized
interest), together with all unpaid and accrued interest thereon, and all fees
and other amounts owing hereunder, shall be due and payable on the Maturity
Date. In addition, Borrower shall be required to prepay (such prepayment to be
applied as set forth in Section 2.4(d)) the obligations hereunder in accordance
with Sections 3.1 and 3.3 of this Note immediately upon their receipt of such
amounts from any Conversion or other sale of equity in connection with a
Conversion. Borrower shall also be required to prepay the obligations hereunder
from time to time upon its receipt of proceeds from any Unsolicited Cash
Proceeds in accordance with and as required pursuant to the provisions of
Section 3.9(c) (such prepayment to be applied as set forth in Section 2.4(d)).

 

3



--------------------------------------------------------------------------------

(c) Without the prior written consent of Lender, the Loan may only be
voluntarily prepaid by Borrower following the later to occur of (i) the
expiration of the time period for the exercise of the Non-Rights Offering
Conversion option set forth in the last sentence of Section 3.3, and (ii) the
end of the Non-Solicitation Period as provided in Section 3.8 below, following
which time the Loan may be prepaid without premium or penalty in whole, but not
in part (unless Lender otherwise consents). Any such prepayment shall be
accompanied by the payment of all then accrued but unpaid interest, fees
(including the Exit Fee and the Make Whole Fee, if applicable) and any other
amounts owing under and pursuant to the terms of this Note.

(d) All payments and prepayments shall be applied in the order determined by
Lender in its sole discretion, which may require payment of any unpaid interest,
unpaid Exit Fee, unpaid Make Whole Fee (if applicable) and other amounts owing
to Lender prior to payment of any outstanding principal owing hereunder. Except
as otherwise provided herein, all payments of principal, interest or other
amounts payable by Borrower hereunder shall be remitted to Lender in immediately
available funds not later than 3:00 p.m., New York time, on the day due. Any
payment received by Lender after such time shall be deemed to have been made on
the next succeeding Business Day. Whenever any payment is stated as due on a day
which is not a Business Day, the maturity of such payment shall be extended to
the next succeeding Business Day and interest shall continue to accrue during
such extension.

(e) All payments of principal, interest, fees and other amounts hereunder shall
be made for the benefit of Lender. All payments under this Note shall be made in
cash by check or wire transfer of immediately available funds in currency of the
United States of America to such address or account as Lender shall hereafter
give to Borrower by written notice made in accordance with the provisions of
this Note, without set-off, deduction or counterclaim. Under no circumstances
may Borrower offset any amount owed by Borrower to Lender under this Note with
an amount owed by Lender to Borrower under any other arrangement.

ARTICLE 3

CONVERSION

3.1. Rights Offering Conversion. If Borrower commences a rights offering whereby
the existing holders of common stock of Borrower (the “Common Stock”) receive
rights to subscribe for 4,000,000 shares of Common Stock (a “Rights Offering”)
for a total purchase price of Ten Million Dollars ($10,000,000) at $2.50 per
share (the “Rights Offering Amount”), the then outstanding principal amount of
this Note, or any portion hereof, may, at the election of Lender, be converted
(a “Rights Offering Conversion”) into fully paid and nonassessable shares of
Common Stock at the closing of any such Rights Offering, pursuant to the
exercise of rights by Lender or its affiliates in the Rights Offering at a price
per share equal to the subscription price for each share of Common Stock
pursuant to any such Rights Offering (as adjusted equitably for any stock splits
or stock dividends affecting the Common Stock, the “Rights Offering Conversion
Price”). Upon any such Rights Offering Conversion, a portion of the principal
amount hereof shall be deemed paid and satisfied to the extent of the aggregate
Rights Offering Conversion Price for such number of shares so elected by Lender
to be included in such Rights Offering Conversion. Notwithstanding anything to
the contrary that may set forth herein, the minimum number of shares of Common
Stock into which the principal amount of this Note, or any portion hereof, may
be Converted shall equal 1,111,823 shares of Common Stock. Nothing in this Note
shall be deemed to commit or require Lender to participate in or to exercise any
Rights Offering Conversion in connection with, or shall be deemed to be an offer
by Lender to participate in or exercise any Rights Offering Conversion in
connection with, a Rights Offering, all of which shall be at Lender’s sole and
absolute discretion. Borrower shall use all cash proceeds of the Rights Offering
to prepay the obligations hereunder as required pursuant to Section 2.4(b).

 

4



--------------------------------------------------------------------------------

3.2. Rights Offering Conversion Procedure. If a Rights Offering is commenced,
written notice shall be delivered to Lender notifying Lender of the general
terms of the proposed conversion that may be effected, specifying the Rights
Offering Conversion Price, the then outstanding principal amount of this Note,
or any portion thereof, that may be converted, the number of shares of Common
Stock into which the principal amount of this Note, or any portion thereof, may
be converted and the date on which any such conversion shall occur (which shall
be the date of the closing of any such Rights Offering). If, upon receipt of
such written notice from Borrower, Lender elects to exercise its right to
convert, Lender shall deliver written notice thereof to Borrower within three
(3) Business Days after Lender received such written notice from Borrower.
Borrower shall, in accordance with the terms of the Rights Offering, issue and
deliver to Lender a certificate or certificates for the number of shares to
which Lender shall be entitled upon such conversion, or shall otherwise issue
such shares in book-entry form and provide Lender confirmation thereof. For the
avoidance of doubt, if a Rights Offering is commenced and Lender provides
written notice to exercise its right to convert, and the closing of any such
Rights Offering does not occur, then any such written notice shall be deemed to
be withdrawn and no Rights Offering Conversion shall occur.

3.3. Non-Rights Offering Conversion. If any amounts hereunder remain outstanding
and unpaid after May 31, 2021 (or, if earlier, the termination, rescission or
rejection of the Rights Offering by Borrower’s board of directors or
shareholders), the then outstanding principal amount of this Note (including
capitalized interest), or any portion hereof, may, at the election of Lender, be
converted (a “Non-Rights Offering Conversion” and, together with any Rights
Offering Conversion, a “Conversion”) into fully paid and nonassessable shares of
Common Stock at a price per share equal to $2.50 (as adjusted equitably for any
stock splits or stock dividends affecting the Common Stock, the “Non-Rights
Offering Conversion Price”); provided, however, that Lender shall not be
entitled to exercise a Non-Rights Offering Conversion (a) unless and until the
Shareholder Approval has been obtained or (b) in the event of a Board Decision
contemplated by clause (b) of Section 3.7. Upon any such Non-Rights Offering
Conversion, a portion of the principal amount hereof shall be deemed paid and
satisfied to the extent of the aggregate Non-Rights Offering Conversion Price
for such number of shares so elected by Lender to be included in such Non-Rights
Offering Conversion (with any unconverted portion hereof remaining outstanding
and owing hereunder). If Lender elects to exercise its right to convert, Lender
shall deliver written notice thereof to Borrower and Borrower shall issue and
deliver to Lender a certificate or certificates for the number of shares to
which Lender shall be entitled upon such Non-Rights Offering Conversion, or
shall otherwise issue such shares in book-entry form and provide Lender
confirmation thereof.

If (a) Lender gives written notice to Borrower of its decision not to
participate in any Rights Offering Conversion which has been approved by
Borrower’s shareholders and board of directors (and such approval has not been
rescinded, terminated or revoked, including by a Board Decision), or (b) Lender
does not exercise a Non-Rights Offering Conversion for the outstanding principal
amount hereof within three (3) Business Days after the later of (i) May 31, 2021
or (ii) the date upon which Lender receives written notice from Borrower that
Shareholder Approval has been obtained, then, unless a Board Decision
contemplated by clause (b) of Section 3.7 has occurred, the Loan evidenced by
this Note shall continue to remain outstanding in accordance with its terms and
(x) the interest rate required by Section 2.3(a) hereof (ten percent (10.00%))
shall be reduced to five percent (5.00%) per annum, compounding annually, as of
the earliest to occur of clauses (a) or (b) above and (y) clause (y) of
Section 2.3(b) shall thereafter cease to be operative for purposes of invoking
the Default Rate (it being acknowledged that clause (x) of Section 2.3(b) shall
continue to be operative, if applicable).

 

5



--------------------------------------------------------------------------------

3.4. Fractional Shares; Interest; Effect of Conversion. Except as otherwise
permitted pursuant to the terms of the Rights Offering, no fractional shares
shall be issued upon any Conversion of this Note. In lieu of Borrower issuing
any fractional shares to Lender upon any Conversion of this Note, Borrower shall
round up any fractional share of Common Stock which would otherwise be due to
Lender upon Conversion hereof.

3.5. Shareholder Approval. Subject to Section 3.7 below, as promptly as
practicable following the date hereof, Borrower shall convene a special meeting
of its shareholders and seek (and use best efforts to obtain) shareholder
approval pursuant to applicable rules of the New York Stock Exchange of the
Rights Offering, any Conversion and transactions contemplated by this Note,
including the applicable Conversion Price to be used to determine the number of
shares of Common Stock issued upon a Conversion (the “Shareholder Approval”). In
the event the Shareholder Approval is not obtained at such meeting, Borrower
shall successively seek similar approval at each annual meetings of shareholders
until such Shareholder Approval is obtained.

3.6. Voting Agreement. Reference is made to the Voting Agreement (the “Voting
Agreement”), dated as of the date hereof, between Borrower and the following
affiliates of IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA”):
Real Estate Investment Group VII L.P., a Bermuda limited partnership, Real
Estate Strategies L.P., a Bermuda limited partnership, and Efanur S.A., an
Uruguay limited company (collectively, “RES”) pursuant to which RES has
committed to vote its voting securities in Borrower in favor of the Shareholder
Approval. In the event RES fails to vote its voting securities in Borrower in
favor of the Shareholder Proposal as required by the Voting Agreement, then the
Loan evidenced by this Note shall continue to remain outstanding in accordance
with its terms and, effective as of the date on which such vote was held,
(x) the interest rate required by Section 2.3(a) hereof (ten percent (10.00%))
shall be reduced to five percent (5.00%) per annum, compounding annually and
(y) clause (y) of Section 2.3(b) shall thereafter cease to be operative for
purposes of invoking the Default Rate.

3.7. Failure to Proceed with or Termination of Rights Offering; Non-Rights
Offering Conversion; Decision to Not Seek Shareholder Approval. The independent
members of the board of directors of the Company, exclusive of members of the
board of directors designated for election by any affiliate of Lender or any
affiliate of SREP III Flight – Investco 2, L.P. (“SREP”) pursuant to contract
rights with Borrower, may determine (a) not to proceed with, or to terminate, a
Rights Offering, (b) to prohibit a Non-Rights Offering Conversion at a time when
the Lender would otherwise be entitled to exercise a Non-Rights Offering
Conversion, or (c) to not seek the Shareholder Approval, if proceeding with, or
failure to so terminate, a Rights Offering, failure to prohibit a Non-Rights
Offering Conversion or the seeking to obtain the Shareholder Approval would
reasonably be expected to constitute a breach of the directors’ duties set forth
in Section 2-405.1 of the Maryland General Corporation Law, as reasonably
determined by such members of the board of directors of the Company in good
faith after consultation with outside legal counsel and based on the advice of
such counsel (a “Board Decision”); provided, that no Board Decision shall be
permitted in order to accept an Unsolicited Cash Offer unless the net proceeds
to the Company of such Unsolicited Cash Offer is sufficient to pay to (i) Lender
the Make Whole Fee plus all other amounts then owing to Lender hereunder and
(ii) SREP or its affiliates of one or more notes, securities or other
instruments intended to convey similar economic benefits as are set forth in of
this Note (a “SREP Note”). A Board Decision shall not be deemed a default or
breach of the Company’s obligations hereunder.

 

6



--------------------------------------------------------------------------------

3.8. No Solicitation. Until the earlier of (a) the date of a Board Decision or
(b) June 3, 2021 (the “Non-Solicitation Period”), Borrower agrees that it shall
not, and it shall cause its directors, employees, officers, and financial
advisors to not, solicit discussions or negotiations with any person, other than
Lender or its affiliates, with respect to any inquiry, proposal, offer,
indication of interest, discussion or request for nonpublic information from a
third party that constitutes, or could be reasonably expected to lead to, a cash
offer for newly issued Common Stock or securities convertible into Common Stock
of the Company.

3.9. Make Whole Fee. In the event of a Board Decision pursuant to Section 3.7 in
order to accept an unsolicited cash offer for newly issued Common Stock or
securities convertible into Common Stock of the Company (“Unsolicited Cash
Offer”), then upon consummation of the sale of such newly issued securities
pursuant to an Unsolicited Cash Offer, Borrower shall pay Lender a sum equal to
(a) the number of newly issued or issuable shares of Common Stock issued to
Lender or its affiliates pursuant to such Unsolicited Cash Offer up to but not
to exceed 27.8%% of the newly issued or issuable Common Stock in the Unsolicited
Cash Offer, multiplied by (b) the amount that the sales price (or deemed sales
price, in the case of convertible securities) per share of newly issued or
issuable shares of Common Stock in such Unsolicited Cash Offer exceeds $2.50
(the “Make Whole Fee”) in cash, plus (c) the net proceeds of such Unsolicited
Cash Offer up to an amount sufficient to pay all other amounts then owing to
Lender hereunder, within three (3) Business Days following receipt of the sale
proceeds in such Unsolicited Cash Offer (the “Make Whole Deadline”); provided,
that a Make Whole Fee shall not be paid or thereafter due to Lender on account
of any portion of an Unsolicited Cash Offer the net proceeds of which are in
excess of amounts owing to Lender hereunder or to SREP or its affiliates under
any SREP Note (including principal, interest, fees and expenses) and such net
proceeds are paid to Lender or SREP or its affiliates, as applicable. Upon
payment of all Make Whole Fees and all other amounts owing to Lender hereunder
(including all principal, interest, fees and expenses) then Lender shall have no
further rights under this Article 3. For the avoidance of doubt, any Make Whole
Fee can be applied by Lender to pay the purchase price of any shares of Common
Stock purchased by Lender of its affiliates pursuant to such Unsolicited Cash
Offer. A Board Decision contemplated by this Section 3.9 shall not cause an
increase of the interest rate to the Default Rate or to the Board Decision Rate
unless payment of such Make Whole Fee and all other amounts owing to Lender
hereunder are not made as provided hereunder on or prior to the Make Whole
Deadline. The Make Whole Fee is in addition to, and not in lieu of, any other
payments due to Lender hereunder.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BORROWER

4.1. Borrower represents and warrants to Lender that:

(a) Due Incorporation, Qualification, etc. Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a material adverse effect on Borrower.

(b) Authority. The execution, delivery and performance by Borrower of this Note
and the consummation of the transactions contemplated hereby (i) are within the
power of Borrower and (ii) subject to receipt of the Shareholder Approval in
respect of the issuance of shares of Common Stock upon any Conversion, have been
duly authorized by all necessary actions on the part of Borrower.

 

7



--------------------------------------------------------------------------------

(c) Enforceability. This Note has been duly executed and delivered by Borrower
and constitutes a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

(d) Shares Fully Paid. All shares of Common Stock that are issuable as
contemplated herein shall, upon issue, be duly authorized, validly issued, fully
paid and nonassessable.

(e) Non-Contravention. The execution and delivery by Borrower of each of this
Note and the performance and consummation of the transactions contemplated
hereby and thereby do not and will not (i) violate the charter or bylaws of
Borrower, or any material judgment, order, writ, decree, statute, rule or
regulation applicable to Borrower or (ii) result in the creation or imposition
of any lien upon any property, asset or revenue of Borrower or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to Borrower, its business or
operations, or any of its assets or properties.

(f) Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other person or entity
(including, without limitation, the shareholders of any person or entity) is
required in connection with the execution and delivery of this Note by Borrower
and the performance and consummation of the transactions contemplated hereby,
other than such as have been obtained and remain in full force and effect and
other than such qualifications or filings under applicable securities laws as
may be required in connection with the transactions contemplated by this Note.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF LENDER

5.1. Lender represents and warrants to Borrower that:

(a) Binding Obligation. Lender has full legal capacity, power and authority to
execute and deliver this Note and to perform its obligations hereunder. This
Note constitutes a legal, valid and binding obligation of Lender, enforceable
against Lender in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

(b) Securities Law Compliance. Lender has been advised that this Note and the
underlying securities have not been registered under the Act and any applicable
state securities laws and, therefore, cannot be resold unless it or they are
registered under the Act and applicable state securities laws or unless an
exemption from such registration requirements is available. Lender is aware that
Borrower is under no obligation to affect any such registration with respect to
this Note or the underlying securities or to file for or comply with any
exemption from registration. Lender has not been formed solely for the purpose
of making this investment and is purchasing this Note for its own account for
investment, not as a nominee or agent, and not with a view to, or for resale in
connection with, the distribution thereof, and Lender has no present intention
of selling, granting any participation in, or otherwise distributing the same.
Lender has such knowledge and experience in financial and business matters that
Lender is capable of evaluating the merits and risks of such investment, is able
to incur a complete loss of such investment without impairing Lender’s financial
condition and is able to bear the economic risk of such investment for an
indefinite period of time. Lender is an “accredited investor” as such term is
defined in Rule 501 of Regulation D under the Act and shall submit to Borrower
such further assurances of such status as may be reasonably requested by
Borrower.

 

8



--------------------------------------------------------------------------------

(c) Access to Information. Lender acknowledges that Borrower has given Lender
access to the corporate records and accounts of Borrower and to all information
in its possession relating to Borrower, has made its officers and
representatives available for interview by Lender, and has furnished Lender with
all documents and other information required for Lender to make an informed
decision with respect to the purchase of this Note.

(d) Tax Advisors. Lender has reviewed with its own tax advisors the U.S.
federal, state and local and non-U.S. tax consequences of this investment and
the transactions contemplated by this Note. With respect to such matters, Lender
relies solely on any such advisors and not on any statements or representations
of Borrower or any of its agents, written or oral. Lender understands that it
(and not Borrower) shall be responsible for its own tax liability that may arise
as a result of this investment and the transactions contemplated by this Note.

(e) No “Bad Actor” Disqualification Events. Neither (i) Lender, (ii) any of its
directors, executive officers, general partners or managing members, nor
(iii) any beneficial owner of any of Borrower’s voting equity securities (in
accordance with Rule 506(d) of the Act) held by Lender if such beneficial owner
is deemed to own 20% or more of Borrower’s outstanding voting securities
(calculated on the basis of voting power) is subject to any disqualifications
described in Rule 506(d)(1)(i) through (viii) of the Act (“Disqualification
Events”), except for Disqualification Events covered by Rule 506(d)(2)(ii) or
(iii) or (d)(3) under the Act and disclosed reasonably in advance of the date
hereof in writing in reasonable detail to Borrower.

ARTICLE 6

EVENTS OF DEFAULT

6.1. Events of Default. Each of the following events shall constitute an event
of default (“Event of Default”) and Lender shall thereupon have the option to
declare any and all unpaid principal amount (including capitalized interest) of
this Note (together with all accrued but unpaid interest thereon and fees and
all other amounts due in connection herewith) (the “Obligations”) immediately
due and payable, and the Maturity Date to have occurred, in each case, all
without demand, notice, presentment or protest or further action of any kind (it
also being understood that upon the occurrence of any of the events or
conditions set forth in subparagraphs (d), (e) or (f), all Obligations hereunder
shall automatically become immediately due and payable and the Maturity Date
shall be deemed to have occurred, in each case, without demand, notice,
presentment or protest or further action of any kind):

(a) Payments - if Borrower fails to make any payment of principal or interest
owing hereunder on the date when such payment is due and payable; or

(b) General Covenant Defaults - if Borrower fails to perform, comply with or
observe any covenant or undertaking contained in this Note, and such failure
continues for a period of thirty (30) days after Borrower becomes, or should
have become, aware of such failure; or

(c) Representations or Warranties - if any representation, warranty or other
statement by or on behalf of Borrower contained in or pursuant to this Note is
false, erroneous or misleading in any material respect when made; or

(d) Assignment for Benefit of Creditors, Etc. - if Borrower makes or proposes an
assignment for the benefit of creditors generally, offers a composition or
extension to creditors or makes or sends notice of an intended bulk sale of any
business or assets now or hereafter owned or conducted by Borrower; or

 

9



--------------------------------------------------------------------------------

(e) Bankruptcy, Dissolution, Etc. - upon the commencement of any action for the
bankruptcy, dissolution or liquidation of Borrower, or the commencement of any
proceeding to avoid any transaction entered into by Borrower, or the
commencement of any case or proceeding for reorganization or liquidation of
Borrower, or any of their debts under the Bankruptcy Code or any other state or
federal law, now or hereafter enacted for the relief of debtors, whether
instituted by or against Borrower; provided, however, that Borrower shall have
sixty (60) days to obtain the dismissal or discharge of involuntary proceedings
filed against Borrower; or

(f) Receiver - upon the appointment of a receiver, liquidator, custodian,
trustee or similar official or fiduciary for Borrower or for any portion of
Borrower’s property, the value of which exceeds One Million Dollars ($1,000,000)
in the aggregate; or

(g) Cross-Default - Any breach or default occurs under (x) the terms of the
Senior Loan Agreement (as in effect as of the date hereof) or any replacement
agreement or (y) other indebtedness in excess of $5,000,000, if the maturity of
or any payment with respect to such debt in (x) or (y) above is or would permit
the holder of any such debt to declare or cause such debt to be accelerated or
demanded due to such breach; or

(h) Change of Control; Sale of all or Substantially All Assets. A Change of
Control (as defined in the Senior Credit Agreement as in effect as of the date
hereof) with respect to Borrower shall occur or Borrower shall sell, transfer or
otherwise convey all or substantially all of its asset and as a result of any of
the foregoing, the obligations under the Senior Credit Agreement become or are
declared to be due and payable or are required to be prepaid; or

(i) Shareholder Approval; Rights Offering. The failure of Borrower to obtain
Shareholder Approval by January 31, 2021; or the Rights Offering is not
consummated prior to May 31, 2021.

6.2. Cure. Nothing contained in this Note shall be deemed to compel Lender to
accept a cure of any Event of Default hereunder.

6.3. Nature of Remedies. Upon the occurrence of an Event of Default, Lender
shall have all rights and remedies granted Lender hereunder, or otherwise
available at law or in equity, all of which shall be deemed concurrent and
cumulative, and not alternative remedies, and Lender may proceed with any number
of remedies at the same time until all Obligations are satisfied in full. The
exercise of any one right or remedy shall not be deemed a waiver or release of
any other right or remedy, and Lender, upon or at any time after the occurrence
and during the continuance of an Event of Default, may proceed against Borrower
at any time, under any agreement, with any available remedy and in any order.
Notwithstanding the foregoing, an Event of Default pursuant to Section 6.1(i)
shall not give rise to a right to accelerate the obligations owing hereunder
unless otherwise permitted pursuant to the Subordination Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

7.1. Waivers. Borrower waives presentment, demand for performance, notice of
nonperformance, protest, notice of protest and notice of dishonor. No failure or
delay on the part of Lender in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

7.2. Notice.

(a) Any notices or consents required or permitted by this Note shall be in
writing and shall be deemed given if delivered in person or if sent by
facsimile, e-mail or by nationally-recognized overnight courier, or via
first-class, certified or registered mail, postage pre-paid to the address of
the applicable party set forth below:

 

Address for notices to Borrower:

Condor Hospitality Trust, Inc.

1800 West Pasewalk Avenue, Suite 120

Norfolk, NE 68701 Attn: J. William Blackham Fax: (513) 233-0340 E-mail:
bblackham@trustcondor.com With a copy to:

McGrath North Mullin & Kratz, PC LLO

1601 Dodge Street, Suite 3700

First National Tower Omaha, NE 68102 Attn: Jason Benson Fax: (402) 952-6864
Email: jbenson@mcgrathnorth.com Address for notices to Lender: as set forth in
the Registration Rights Agreement dated as of February 1, 2012, by and among the
Borrower, IRSA and RES, as amended (the “Registration Rights Agreement”)

(b) Any notice sent by Borrower or Lender by any of the above methods shall be
deemed to be given when so received.

(c) Lender shall be fully entitled to rely upon any facsimile or e-mail
transmission or other writing purported to be sent by any authorized officer of
Borrower as being genuine and authorized.

7.3. Amendment. This Note and any provision hereof may only be amended by an
instrument in writing signed by Borrower and Lender. The term “Note” and all
references thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

11



--------------------------------------------------------------------------------

7.4. Assignability. This Note shall be binding upon Borrower and its successors
and assigns and shall inure to the benefit of Lender and its successors and
assigns. Borrower shall not assign this Note without the prior written consent
of Lender. Prior to the Maturity Date, Lender shall not assign, pledge,
hypothecate or otherwise convey this Note (other than to an affiliate), without
the consent of Borrower. The sale, assignment, conveyance, encumbrance or other
transfer of this Note is also subject to the terms and conditions of the
Subordination Agreement.

7.5. Governing Law, Etc. This Note shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws. Each of Borrower and Lender hereto hereby
irrevocably consents, to the maximum extent permitted by law, that any action or
proceeding relating to this Note or the transactions contemplated hereby shall
be brought, at the option of the party instituting the action or proceeding, in
any court of general jurisdiction in New York County, New York, in the United
States District Court for the Southern District of New York or in any state or
federal court sitting in the area currently comprising the Southern District of
New York. Each of the parties hereto waives any objection that it may have to
the conduct of any action or proceeding in any such court based on improper
venue or forum non conveniens, waives personal service of any and all process
upon it, and consents that all service of process may be made by mail or courier
service directed to it at the address set forth herein and that service so made
shall be deemed to be completed upon the earlier of actual receipt or ten days
after the same shall have been posted or delivered to a nationally recognized
courier service. Nothing contained in this shall affect the right of any party
hereto to serve legal process in any other manner permitted by law.

7.6. Lost or Stolen Note. Upon receipt by Borrower of evidence of the loss,
theft, destruction or mutilation of this Note, Borrower shall execute and
deliver a new Note, in the form hereof, in such denominations as Lender may
request.

7.7. Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by Borrower
and Lender and shall not be construed against any person as the drafter hereof.

7.8. Severability. If any provision (or any part of any provision) contained in
this Note shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision (or remaining part of the affected provision) of this Note,
and this Note shall be construed as if such invalid, illegal or unenforceable
provision (or part thereof) had never been contained herein, but only to the
extent such provision (or part thereof) is invalid, illegal or unenforceable.
Furthermore, there shall be automatically substituted herein for such invalid,
illegal or unenforceable provision, a provision as similar thereto as possible
which is valid, legal and enforceable.

7.9. Expenses and Indemnities. Borrower shall reimburse Lender, on demand, for
the reasonable legal fees and expenses incurred by it in connection with
(a) negotiation, execution and preparation hereof and of the Subordination
Agreement, including any amendments, modifications, waivers, consents or
acquitances with respect hereto or thereto; and (b) without duplication of
Borrower’s obligations to Lender under the documentation relating to the Rights
Offering, the enforcement by Lender of any of its rights or Borrower’s
obligations under and pursuant to the terms of this Note and the Subordination
Agreement (and any amendments, modifications, waivers, consents or acquitances
with respect hereto or thereto).

 

12



--------------------------------------------------------------------------------

7.10. Reservation of Shares. Borrower hereby agrees that, for so long as this
Note remain outstanding, there shall be reserved for issuance and delivery upon
Conversion such number of its authorized but unissued shares of Common Stock as
will be sufficient to permit the Conversion in full of this Note.

7.11. Registration Rights. Borrower covenants and agrees that, with respect to
the shares of Common Stock issued pursuant to any Conversion, the registration
rights under the Registration Rights Agreement shall include and apply to such
shares Common Stock, and for all purposes thereof such shares of Common Stock
shall be deemed to be Registrable Securities (as defined therein) that are held
by RES.

7.12. SREP Note. Lender acknowledges that Borrower, as borrower, intends to
enter into a SREP Note with SREP or an affiliate in the original principal
amount of Seven Million, Two Hundred and Twenty Thousand and Four Hundred and
Forty-Three Dollars ($7,220,443), a true and complete copy of which has been
previously provided to Lender, and agrees that notwithstanding anything else
herein that all payments by Borrower on this Note and the SREP Note shall be
made concurrently, and such payment amounts shall be allocated to each of this
Note and the SREP Note pro rata to the respective amounts then owing by Borrower
under this Note and the SREP Note. Borrower shall not agree to any amendments of
the SREP Note unless similar amendments to this Note are agreed to by Lender.

7.13. Counterparts. This Note may be executed in counterparts, all of which
counterparts taken together shall constitute one completed fully executed
document.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Note to be signed in their name
by their duly authorized officer as of the date first written above.

 

BORROWER: CONDOR HOSPITALITY TRUST, INC. By:  

/s/ J. William Blackham

  Name: J. William Blackham  

Title:   President and Chief Executive Officer

LENDER: EFANUR, S.A. By:  

/s/ Jose Luis Rinaldini

  Name: Jose Luis Rinaldini   Title:   Attorney By:  

/s/ Miguel Falcon

  Name: Miguel Falcon   Title:   Authorized Signatory

[Signature Page to Convertible Promissory Note and Loan Agreement]